Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Lee Alston appeals the district court’s order orders dismissing his complaint for failure to state a claim and granting in part and denying in part his Fed. R. Civ. P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alston v. Yazdani, No. 8:15-cv-02660-GJH (D. Md. Sept. 17, 2015; filed Aug. 5, 2016 & entered Aug. 8, 2016). We deny Alston’s motion to strike a response brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED